DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Esther Chong on 03/18/2022.

Amendments to the claims: Claims 1, 4, 7, and 10, have been amended, as follows:

1. (Currently Amended) A method for recognizing a voice based on artificial intelligence for waking up an electronic device by distinguishing a user, the method comprising:
a first step of receiving a voice signal having a plurality of frames according to the user;
a second step of configuring a template associated with a wake-up voice according to the user; and

wherein the first step includes:
converting the voice signal into a frequency domain signal having a plurality of voice frames in a time domain; and
extracting at least one spectrum associated with each voice frame of the frequency domain signal,
wherein the second step includes: 
distinguishing the user from the voice signals;
collecting the wake-up voice according to the user; and
matching the user with the wake-up voice according to the user,
wherein the third step includes:
extracting a spectrum for the first voice signal; and
comparing the spectrum for the first voice signal with the template preset for each user to calculate a distance,
wherein the calculating of the distance includes:
comparing a length of the distance with a predetermined error range; and
outputting a wake-up signal or a non-wake-up signal to control the electronic device when the length of the distance is greater than the predetermined error range.

2. (Canceled) 

3. (Canceled) 

4. (Currently Amended) The method of claim 1, wherein the matching of the wake-up voice includes:
extracting a representative value or an average value from the at least one spectrum; and
materializing the at least one spectrum by clustering the representative value or the average value.

5. (Canceled) 

6. (Canceled) 

7. (Currently Amended) A device for recognizing a voice based on artificial intelligence for waking up an electronic device by distinguishing a user, the device comprising:
an input interface configured to receive a voice signal having a plurality of frames according to the user; and
a processor configured to: 
convert the voice signal into a frequency domain signal having a plurality of voice frames in a time domain to extract at least one spectrum associated with each voice frame of the frequency domain signal, 
configure a template associated with a wake-up voice according to the user, and
receive a first voice signal and compare the first voice signal with the template to determine whether the first voice signal matches the user, and control whether to wake-up the electronic device based on the determination result,
wherein the processor is configured to convert the voice signal into the frequency domain signal having the plurality of voice frames in the time domain to extract the at least one spectrum associated with each voice frame of the frequency domain signal,
wherein the processor is configured to: 
distinguish the user from the voice signals, 
collect the wake-up voice according to the user, and 
match the user with the wake-up voice according to the user,
wherein the processor is configured to: 
extract a spectrum for the first voice signal, and 
compare the spectrum for the first voice signal with the template preset for each user to calculate a distance, and
wherein the device further comprises an output interface configured to:
compare a length of the distance with a predetermined error range, and
output a wake-up signal or a non-wake-up signal to control the electronic device when the length of the distance is greater than the predetermined error range.

8. (Canceled) 

9. (Canceled) 

10. (Currently Amended) The device of claim 7, wherein the processor is configured to: 
extract a representative value or an average value from the at least one spectrum; and 
materialize the at least one spectrum by clustering the representative value or the average value to match the wake-up voice.

11. (Canceled) 

12. (Canceled) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAFIZ E HOQUE/
Primary Examiner, Art Unit 2652